         Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

    EDWARD BRAGGS, et al.,                        )
                                                  )
           Plaintiffs,                            )
                                                  )    Case No. 2:14-cv-00601-MHT-JA
    v.                                            )
                                                  )   District Judge Myron H. Thompson
    JEFFERSON DUNN, et al.,                       )
                                                  )
           Defendants.                            )

                   THE STATE’S RESPONSE TO THE COURT’S
                   OCTOBER 20, 2020, ORDER (DOC. NO. 3034)

           Pursuant to the Court’s October 20, 2020, Order (Doc. No. 3034), the State1

hereby submits its explanation for (1) whether the State’s Proposal provides

Plaintiffs with “the opportunity to conduct site visits during the process of compiling

their proposed omnibus remedial order;” (2) whether the State’s Proposal affords the

EMT an opportunity for site visits when developing their recommendations on the

final remedial order; and (3) what materials the State anticipates “the EMT will use

in developing its recommendations.” (Id. at 1-2).

                         THE STATE’S PROPOSAL: NO SITE VISITS

           The State’s Proposal does not provide for Plaintiffs or the EMT to conduct



1
  All defined terms in this Response shall have the same meaning as used in the State’s Proposal
for Finalizing the Phase 2A Remedial Orders (Doc. No. 3031, the “State’s Proposal”).
    Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 2 of 10




site visits during the process of compiling a proposed omnibus remedial order or

developing recommendations on an omnibus order, respectively. The State excluded

site visits from its Proposal for at least four (4) reasons. First, Plaintiffs—on multiple

occasions—conceded that the Court could conduct an evidentiary hearing on the

PLRA’s needs-narrowness-intrusiveness requirement, enter a final remedial order,

and make the necessary findings under the PLRA without any site visits. For

example, Plaintiffs never requested any site visits prior to the original September 14,

2020, evidentiary hearing. Moreover, on the eve of the September 14, 2020, hearing,

Plaintiffs moved to exclude all evidence that could have been obtained by site

visits—i.e., evidence of current conditions within ADOC’s facilities. (Doc. No.

2935). According to Plaintiffs, “any evidence relating to current conditions within

ADOC facilities is irrelevant” to the Court’s analysis of whether the final remedial

order complies with the PLRA’s needs-narrowness-intrusiveness requirements. (Id.

at 4). Similarly, in Plaintiffs’ Motion in Limine, they argued that “evidence of

current conditions” should be excluded under Rule 403 of the Federal Rules of

Evidence because such evidence would confuse the applicable legal standard for the

PLRA hearing.” (Id. at 5). According to Plaintiffs, any review of the remedial

provisions pursuant to the PLRA need only consider the Court’s findings in the

Liability Opinion in determining whether any relief comports with the PLRA. (Id.

at 4). Thus, under Plaintiffs’ own reasoning and the Court’s Order adopting this



                                            2
    Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 3 of 10




analysis (Doc. No. 2954), the evaluation of any final remedial relief need not

consider current site conditions before submitting a proposed omnibus remedial.2

       Second, Plaintiffs’ Proposal neither requires nor requests site visits.3 (See

Doc. No. 3036 at 1-2; see generally Doc. No. 3032). Plaintiffs first propose an

immediate November 4, 2020, hearing, which does not require or even allot any time

for any site visits. (Doc. No. 3032 at 3-6; Doc. No. 3036 at 1). With respect to

Plaintiffs’ first proposal, they propose that this PLRA hearing consider whether the

proposed relief complied with the PLRA’s needs-narrowness-intrusiveness

requirements, including considering whether the “relief is vague, overly intrusive,



2
 The State respectfully continues to maintain that the Court must find a current and ongoing
constitutional violation to justify the entry of remedial relief pursuant to the PLRA. (See Doc. No.
2908 at 30; see also generally Doc. No. 2981). Nevertheless, the State developed its Proposal
based on the Court’s ruling that there exists “no requirement that the court find a current and
ongoing violation of federal law” in determining whether the relief is “narrowly drawn, extends
no further than necessary to correct the violation of the Federal right, and is the least intrusive
means necessary to correct the violation of the Federal right.” (Doc. No. 2954 at 8; 18 U.S.C. §
3626(a)(1)(A)). In submitting the Proposal pursuant to the Court’s directive, the State did not
waive, and instead expressly preserved, any and all objections and rights pursuant to the PLRA
and other applicable law.
3
   The State fully expected Plaintiffs’ Proposal to insist on site visits prior to finalization of a
remedial order. But Plaintiffs’ Proposal only contemplates site visits under two (2) circumstances:
(1) in the event the State renews its Motion to Terminate and/or Modify the remedial orders or (2)
if the EMT requests pre-monitoring site visits when “consider[ing] COVID-related modifications”
to the remedial requirements. (Doc. No. 3032 at 4, 10 n. 8). As the Court is well aware, the State
withdrew its Motion to Terminate and/or Modify to avoid the health risks posed by site visits. The
State developed its Proposal with the goal of taking a path forward which hopefully avoided the
need to renew that motion, thereby triggering the prospect of site visits. Furthermore, Plaintiffs’
suggestion that the EMT may request site visits when considering COVID-related modifications
to the remedial requirements remains speculative. The State firmly believes that site visits are
unnecessary for the EMT to analyze the State’s COVID-related concerns, but, in any event, that
issue need only be addressed if the EMT raises it.

                                                 3
    Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 4 of 10




or unnecessary.” (Doc. No. 3032 at 3). Under Plaintiffs’ alternative proposal, Drs.

Kathryn Burns and Mary Perrien “will remove and/or modify any [remedial]

requirements they believe are duplicative, inconsistent, outdated, moot, unworkable,

overly intrusive, unnecessary, or vague.” (Id. at 10). Once again, Plaintiffs do not

propose that Drs. Burns and Perrien conduct site visits as part of this proposed

assessment. (Id.; Doc. No. 3036 at 1-2). If the PLRA hearing and Drs. Burns’s and

Perrien’s assessment could occur without considering evidence obtained from site

visits, as proposed by Plaintiffs, then unquestionably Plaintiffs do not require site

visits before submitting an omnibus remedial proposal nor does the EMT require site

visits before providing their recommendations to the Court.

      Third, site visits by Plaintiffs and/or the EMT remain unnecessary in light of

the Court’s ruling that there exists “no requirement that the court find a current and

ongoing violation of federal law” in order to make PLRA findings. (Doc. No. 2954

at 8). In light of the Court’s ruling on the applicable legal standard for finalizing a

remedial order, neither Plaintiffs nor the EMT require site visits because evidence

regarding any alleged “current and ongoing” constitutional violation would be

irrelevant for the PLRA hearing. Stated differently, the State’s Proposal does not

provide for site visits by Plaintiffs or the EMT because the Court ruled that it did not

need to find a “current and ongoing” constitutional violation when entering a final

remedial order. (Doc. No. 2954).



                                           4
     Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 5 of 10




       Fourth, the State’s Proposal does not contemplate site visits by Plaintiffs or

the EMT because the Court expressly stated during the October 2, 2020, status

conference that “we are not going back to the way things were.” (Tr. Trans., Oct. 2,

2020, at 14:18; id. at 13:17-18). A process moving forward which involved site

visits would not constitute a different “path.” During the October 2, 2020, status

conference, the State withdrew its Motion to Terminate and/or Modify expressly for

the purpose of avoiding the health risks for staff and inmates posed by site visits.4

(Id. at 3:24-4:9; id. at 7:14-9:4; id. at 12:17-13:1). The Court acknowledged that

“the department is confronted with problems” such as the possibility of non-essential

personnel visiting its facilities and was also “concerned about Dr. Burns[’s health]”

due to the proposed site visits. (Id. at 6:3-4; id. at 10:18-22). Thus, the Court

indicated that the path forward should not involve the complications and risks

attendant with site visits.

       Nevertheless, the Court insisted that the process moving forward continue to

address the State’s concerns related to the remedial orders. As the Court stated

during the October 2, 2020, status conference, “So with your motion to terminate off

the table, we’re still moving forward [and… w]e’re still going to address every



4
  The State provided the Court with extensive briefing and evidence, including during the
September 30, 2020, hearing, regarding its concerns that site visits during the pandemic threatened
the health and safety of inmates and staff. Without unnecessarily reiterating those concerns here,
the State adopts and incorporates as if fully set forth herein its objections to site visits during the
pandemic. (See Doc. Nos. 2993, 2993-1 through 2993-4).

                                                  5
    Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 6 of 10




concern that literally we’ve been doing before, but it will be in a much more orderly

yet swift, and I emphasize swift, process.” (Id. at 11:21-24) (emphasis added). “We

are going to continue to terminate provisions that should be terminated, and we’re

going to continue to seek modification where modification is warranted, and we’re

going to address that elephant in the room, the coronavirus.” (Id. at 14:18-22). The

State’s Proposal involves a process which will accomplish all of the goals stated by

the Court: (1) avoid the complications and risks associated with site visits; (2)

continue to terminate and/or modify remedial provisions; and (3) move forward in

an orderly, swift fashion. Thus, site visits by Plaintiffs and/or the EMT under the

State’s Proposal remain unnecessary.

                       MATERIALS REVIEWED BY THE EMT

      The Court also directed the State to provide an explanation regarding

“materials they anticipate the EMT will use in developing its recommendations on

the content of the omnibus remedial order.” (Doc. No. 3034 at 2). The State’s

Proposal envisions a highly collaborative process between the EMT, Plaintiffs’

counsel, and the State. Certainly, as part of the initial orientation to their task of

identifying a proposed final remedy, the State anticipates providing the newly

formed EMT with the following: (1) the Liability Opinion; (2) the Monitoring

Opinion; (3) Plaintiffs’ proposed omnibus remedial order; (4) the State’s response

to Plaintiffs’ proposed omnibus remedial order; and (5) any directive from the Court



                                          6
    Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 7 of 10




providing guidance to the EMT in developing recommendations on a final order.

However, these documents constitute merely the beginning, not the totality of

documents to be produced. Beyond these initial documents, the State anticipates

providing to the EMT any other documentation that they might request in order to

complete their review.5 So, the ultimate universe of documents provided to the EMT

should be determined by the EMT in order to ensure the timely and efficient

completion of the assigned task, i.e. formulating a recommended omnibus remedial

order.

                                       CONCLUSION

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the Court adopt its Proposal in full and reject Plaintiffs’ Proposal for finalizing

the Phase 2A omnibus remedial order.

         Dated: October 21, 2020.

                                           /s/ William R. Lunsford
                                           William R. Lunsford
                                           Attorney for the Commissioner and
                                           Associate Commissioner

William R. Lunsford
Matthew B. Reeves
Melissa K. Marler
Stephen C. Rogers
Kenneth S. Steely

5
  In the unlikely event of any disputes related to document production, the State believes that
Magistrate Judge John Ott could promptly resolve any such disputes through the prior dispute
resolution process used among the parties.

                                              7
   Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 8 of 10




La Keisha Butler
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
mmarler@maynardcooper.com
srogers@maynardcooper.com
ksteely@maynardcooper.com
lbutler@mayanrdcooper.com


Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
rdorr@maynardcooper.com




                                    8
    Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 9 of 10




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all attorneys
of record in this matter, including without limitation the following, by the Court’s
CM/ECF system on this the 21st day of October, 2020:

 Ebony Howard                                 William Van Der Pol, Jr.
 Lynnette K. Miner                            Lonnie Williams
 Jaqueline Aranda Osorno                      Barbara A. Lawrence
 Jonathan Blocker                             Andrea J. Mixson
 Brock Boone                                  Ashley N. Austin
 SOUTHERN POVERTY LAW CENTER                  ALABAMA DISABILITIES ADVOCACY
 400 Washington Avenue                        PROGRAM
 Montgomery, Alabama 36104                    University of Alabama
 Telephone: (334) 956-8200                    500 Martha Parham West
 Facsimile: (334) 956-8481                    Box 870395
 ebony.howard@splcenter.org                   Tuscaloosa, Alabama 35487-0395
 lynnette.miner@splcenter.org                 Telephone: (205) 348-6894
 Jackie.aranda@splcenter.org                  Facsimile: (205) 348-3909
 jonathan.blocker@splcenter.org               wvanderpoljr@adap.ua.edu
 brock.boone@splcenter.org                    blawrence@adap.ua.edu
                                              lwilliams@adap.ua.edu
 Anil A. Mujumdar                             amixson@adap.ua.edu
 DAGNEY JOHNSON LAW GROUP                     aaustin@adap.ua.edu
 2170 Highland Avenue, Suite 250
 Birmingham, Alabama 35213                    Rhonda Brownstein
 Telephone: (205) 729-8445                    ALABAMA DISABILITIES ADVOCACY
 Facsimile: (205) 809-7899                    PROGRAM
 anil@dagneylaw.com                           400 South Union Street
                                              Suite 425
 John G. Smith                                Montgomery, AL 36104
 David R. Boyd                                Telephone: (205) 579-4976
 BALCH & BINGHAM LLP                          Facsimile: (334) 240-0996
 Post Office Box 78                           rbrownstein@adap.ua.edu
 Montgomery, AL 36101-0078
 Telephone: (334) 834-6500
 Facsimile: (866) 316-9461
 jgsmith@balch.com
 dboyd@balch.com



                                          9
 Case 2:14-cv-00601-MHT-JTA Document 3037 Filed 10/21/20 Page 10 of 10




Steven C. Corhern                        William G. Somerville III
BALCH & BINGHAM LLP                      Patricia Clotfelter
Post Office Box 306                      BAKER DONELSON BEARMAN
Birmingham, AL 35201-0306                CALDWELL & BERKOWITZ, PC
Telephone: (205) 251-8100                420 20th Street North
Facsimile: (205) 488-5708                Suite 1400
scorhern@balch.com                       Birmingham, Alabama 35203
                                         Telephone: (205) 244-3863
                                         Facsimile: (205) 488-3863
                                         wsomerville@bakerdonelson.com
                                         pclotfelter@bakerdonelson.com

Neal K. Kaytal                           Deana Johnson
Catherine E. Stetson                     Brett T. Lane
Jo-Ann Tamila Sagar                      MHM SERVICES, INC.
HOGAN LOVELLS US LLP                     1447 Peachtree Street NE
555 13th Street NW                       Suite 500
Washington, DC 20004                     Atlanta, GA 30309
Telephone: (202) 637-5528                Telephone: (404) 347-4134
Facsimile: (202) 637-5910                Facsimile: (404) 347-4138
                                         djohnson@mhm-services.com
                                         btlane@mhm-services.com

Justin A. Barkley                        Gary L. Willford, Jr.
WEXFORD HEALTH SOURCES, INC.             Joseph G. Stewart
85-B Spectrum Cove                       Stephanie L. Smithee
Alabaster, AL 32007                      ALABAMA DEPARTMENT OF
Telephone: (205) 605-7444                CORRECTIONS
Facsimile: (205) 605-7443                Legal Division
Justin.barkley@wexfordhealth.com         301 South Ripley Street
                                         Montgomery, Alabama 36130
                                         Telephone (334) 353-3884
                                         Facsimile (334) 353-3891
                                         gary.willford@doc.alabama.gov
                                         joseph.stewart@doc.alabama.gov
                                         stephanie.smithee@doc.alabama.gov


                                   /s/ William R. Lunsford
                                   Of Counsel

                                    10
